Case 2:20-cv-02927-CBM-AS Document 42-3 Filed 06/02/20 Page 1 of 2 Page ID #:998



    1 LEROY SMITH, State Bar No. 107702
        County Counsel, County of Ventura
    2 CHARMAINE H. BUEHENER, State Bar No. 220868
        Assistant County Counsel
    3 800 South Victoria Avenue, L/C #1830
        Ventura, California 93009
    4 Telephone: (805) 654-2588
        Facsimile: (805) 654-2185
    5 E-mail:      charmaine.buehner@ventura.org
    6 Attorneys for Defendants County of Ventura
        (also erroneously sued as Ventura County Public
    7 Health Care Agency), Sheriff William Ayub
        (erroneously sued as Bill Ayub), Robert
    8 Levin and William T. Foley
    9
                             UNITED STATES DISTRICT COURT
   10
                           CENTRAL DISTRICT OF CALIFORNIA
   11
   12 DONALD MCDOUGALL, an               )        No. 2:20 cv-02927 CBM(ASX)
        individual; JULIANA GARCIA, an )
   13   individual; SECOND AMENDMENT )            [PROPOSED] ORDER GRANTING
        FOUNDATION; CALIFORNIA           )        DEFENDANTS’ MOTION TO
   14   GUN RIGHTS FOUNDATION; and )              DISMISS FIRST AMENDED
        FIREARMS POLICY COALITION, )              COMPLAINT
   15   INC.,                            )
                                         )        Date: June 30, 2020
   16                       Plaintiffs,  )        Time: 10:00 a.m.
               vs.                       )        Ctrm: 8b
   17                                    )        Judge: Hon. Consuelo B. Marshall
        COUNTY OF VENTURA,               )
   18   CALIFORNIA; BILL AYUB, in his )           Trial:           Not Set
        official capacity; WILLIAM T.    )        Complaint Filed: March 28, 2020
   19   FOLEY, in his official capacity, )
        ROBERT LEVIN, in his official    )
   20   capacity; and VENTURA COUNTY )
        PUBLIC HEALTH CARE AGENCY, )
   21                                    )
                                         )
   22                       Defendants.  )
                                         )
   23
   24
   25
   26
   27
   28

                                                  1
                      [PROPOSED] ORDER GRANTING DEFENDANTS’
                   MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:20-cv-02927-CBM-AS Document 42-3 Filed 06/02/20 Page 2 of 2 Page ID #:999



    1                                 [PROPOSED] ORDER
    2        Having considered defendants County of Ventura, Sheriff William Ayub, Dr.
    3 Robert Levin, and William T. Foley (“Defendants”) motion to dismiss the first
    4 amended complaint of plaintiffs Donald McDougall, Juliana Garcia, Second
    5 Amendment Foundation, California Gun Rights Foundation and Firearms Policy
    6 Coalition (“Plaintiffs”), including the briefing and papers submitted by the parties,
    7 oral argument by the parties, if any, and all other matters properly before the
    8 Court, including the 28 exhibits that were the subject of a request for judicial
    9 notice, which is hereby granted, and for good cause appearing, Defendants’
   10 motion is hereby granted and Plaintiffs’ first amended complaint is dismissed in its
   11 entirety, with prejudice.
   12        IT IS SO ORDERED.
   13
   14 Dated:                                         ______________________________
                                                     Honorable Consuelo B. Marshall
   15                                                United States District Court Judge
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 2
                     [PROPOSED] ORDER GRANTING DEFENDANTS’
                  MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
